Case 9:18-cv-80176-BB Document 509-9 Entered on FLSD Docket 05/18/2020 Page 1 of 6




                     EXHIBIT 9
Case 9:18-cv-80176-BB Document 509-9 Entered on FLSD Docket 05/18/2020 Page 2 of 6
Case 9:18-cv-80176-BB Document 509-9 Entered on FLSD Docket 05/18/2020 Page 3 of 6
Case 9:18-cv-80176-BB Document 509-9 Entered on FLSD Docket 05/18/2020 Page 4 of 6
Case 9:18-cv-80176-BB Document 509-9 Entered on FLSD Docket 05/18/2020 Page 5 of 6
Case 9:18-cv-80176-BB Document 509-9 Entered on FLSD Docket 05/18/2020 Page 6 of 6
